         

Exhibit 10
AMENDMENT TO
CAMCO FINANCIAL CORPORATION
AND AFFILIATE
DIRECTOR DEFERRED COMPENSATION PLAN
     The following is an amendment (this “Amendment”) to the Camco Financial
Corporation and Affiliate Director Deferred Compensation Plan (the “Plan”).
     WHEREAS, the Board of Directors of Camco Financial Corporation (the
“Company”) has determined that the Plan should be amended to comply with certain
changes in the law and to constitute a Rule 10b5-1 Plan;
     WHEREAS, Section 10 of the Plan provides that the Board of Directors of the
Company, by a resolution of the Board, may amend the Plan at any time, and from
time to time, in any manner which it deems desirable;
     WHEREAS, the Board of Directors of the Company desires that the Plan
provide for the purchase of shares of the Company’s common stock (“Common
Shares”) by the Plan in specific amounts and on specific dates;
     WHEREAS, the Board of Directors desires that the Plan be designed to assure
that all purchases of Common Shares will not be influenced by, or made on the
basis of, material nonpublic information that may be in possession of the
Participants or the Plan at the time of purchase; and
     NOW, THEREFORE, BE IT RESOLVED, that the Plan is amended as follows:
     1. The definition of “Adjustment Date” set forth in Section 2 of the Plan
shall be deleted in its entirety and shall be restated as follows:
     “Adjustment Date” means the last Business Day of the month following the
month in which a Business Quarter ends.
     2. The following definition shall be added to Section 2 of the Plan:
     “Business Day” means Monday through Friday, except for federal, state or
bank holidays.
     3. The following definition shall be added to Section 2 of the Plan:
     “Business Quarter” means the periods from January 1st through March 31st,
April 1st though June 30th, July 1st through September 30th, and October 1st
through December 31st.
     4. Section 5.B. of the Plan shall be amended by adding the following
sentence to the end of such Section:
     If a Participant fails to make a proper election for distribution in the
Deferral Notice, then the Participant’s Deferred Compensation Account shall be
distributed to the Participant in a single lump sum payment.
     5. Purchases under Section 4.D (iii) of the Plan shall be executed in
accordance with a purchase plan between the Plan and a broker in a form similar
to that set forth on Exhibit A attached hereto.
     The Board of Directors duly adopted this Amendment at a meeting duly called
and held on June 23, 2009.

            CAMCO FINANCIAL CORPORATION
      By:   /s/ James E. Huston         James E. Huston, Chairman           

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
This Purchase Plan is entered into to be effective                     , 2009,
by and between the Camco Financial Corporation and Affiliate Director Deferred
Compensation Plan (the “Deferred Compensation Plan”) and                     
(“Broker”). Terms used in this Purchase Plan but not defined herein shall have
the meanings set forth in the Deferred Compensation Plan.
WHEREAS, the Deferred Compensation Plan desires to establish this Purchase Plan
to purchase shares of Camco Financial Corporation’s common stock (the “Common
Shares”); and
WHEREAS, the Deferred Compensation Plan desires to engage Broker to effect the
purchases of Common Shares in accordance with this Purchase Plan;
NOW, THEREFORE, the Deferred Compensation Plan and Broker hereby agree as
follows:

  1.   (a) Subject to the Deferred Compensation Plan’s continued compliance with
Section 2 hereof, Broker shall effect a purchase or purchases (each, a
“Purchase”) on the Adjustment Dates of as many Common Shares as may be purchased
with the total of all cash Company Contributions deferred by Participants to
their Stock Accounts.       (b) A Purchase may be made in the open market or
through privately negotiated transactions. Broker shall comply with the
requirements of paragraphs (b)(2), (b)(3) and (b)(4) of Rule 10b-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), in connection
with Purchases of Common Shares in the open market pursuant to this Purchase
Plan. The Deferred Compensation Plan agrees not to take any action that would
cause Purchases not to comply with Rule 10b-18 or Rule 10b5-1.     2.   The
Deferred Compensation Plan shall pay to Broker a commission of $___cents per
share of Common Shares purchased under this Purchase Plan. The Deferred
Compensation Plan will be notified of all transactions pursuant to customary
trade confirmations.     3.   This Purchase Plan shall become effective on the
date hereof and shall terminate upon resolution by the Board of Directors of
Camco Financial Corporation.     4.   The Deferred Compensation Plan understands
that Broker may not be able to effect a Purchase due to a market disruption or a
legal, regulatory or contractual restriction or internal policy applicable to
Broker or otherwise. If any Purchase cannot be executed as required by Section 1
due to a market disruption, a legal, regulatory or contractual restriction or
internal policy applicable to Broker or any other event, such Purchase shall be
cancelled and shall not be effected pursuant to this Purchase Plan.     5.   The
Deferred Compensation Plan represents and warrants, on the date hereof and on
the date of any amendment hereto, that: (a) it is not aware of material,
nonpublic information with respect to Camco Financial Corporation and (b) it is
entering into this Purchase Plan in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b5-1 under the Exchange Act or other
applicable securities laws.     6.   It is the intent of the parties that this
Purchase Plan comply with the requirements of Rule 10b5-1(c)(1)(i)(B) and
Rule 10b-18 under the Exchange Act, and this Purchase Plan shall be interpreted
to comply with the requirements thereof.     7.   This Purchase Plan shall be
governed by and construed in accordance with the laws of the State of Ohio and
may be modified or amended only by a writing signed by the parties hereto.

 



--------------------------------------------------------------------------------



 



  8.   The Deferred Compensation Plan represents and warrants that the
transactions contemplated hereby are consistent with the Deferred Compensation
Plan, which was duly authorized by Camco Financial Corporation’s board of
directors.     9.   Except as contemplated by Section 3 of this Purchase Plan,
the Deferred Compensation Plan acknowledges and agrees that it does not have
authority, influence or control over any Purchase effected by Broker pursuant to
this Purchase Plan and the Deferred Compensation Plan will not attempt to
exercise any authority, influence or control over Purchases. Broker agrees not
to seek advice from the Deferred Compensation Plan with respect to the manner in
which it effects Purchases under this Purchase Plan.     10.   This
Purchase/Sale Plan may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same agreement.     11.   IN
WITNESS WHEREOF, the undersigned have signed this Purchase Plan as of the date
first written above.

BROKER

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

DEFERRED COMPENSATION PLAN

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 